DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed September 27, 2022.  Claims 1, 4, 13, 16 and 19 have been amended.  Claims 8, 14 and 18 have been canceled.  Claims 1-2, 4, 10-13, 16 and 19-20 are pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. 63/006,932, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 63/006,932 at least does not disclose wherein, if one location correlates to multiple of the location-based personalized contents that match the user preference, the corresponding multiple links displayed on the electronic map are sorted according to the user preference.
	Therefore, as the present application is a nonprovisional of the prior-filed application, Application No. 63/006,932; and the claims are not supported by the disclosure of the application, the current claims, 1-2, 4, 10-13, 16 and 19-20 of present application do not receive priority to the filing date of Application No. 63/006,932.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 10-13, 16 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-2, 4, 10-13, 16 and 19-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite:  querying based on the geographic range and the user identification data so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range, wherein the contents in the database include location-based videos, audios, pictures, or texts produced and uploaded by multiple users; and transmitting with respect to the one or more location-based personalized content based on the geographic range and the user preference; the links are shown as texts, symbols or icons representing the location-based personalized contents in accordance with the user preference and the links are provided for the user to click on for viewing the contents; wherein, if one location correlates to multiple of the location-based personalized contents that match the user preference, the corresponding multiple links displayed on the electronic map are sorted according to the user preference.  These limitations entail commercial interactions including, advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior, including following rules or instructions; as asserted by the Applicant’s specification the “contents can be various video/audio contents and/or commercial information, e.g., advertisements” specification [0043].  Thus, the claims are directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of
 receiving location data and user identification data generated by a browser program executed in a computer device;
 determining a geographic range according to the location data, which amount to insignificant extra-solution activity because such activities are mere data gathering and the selection of the particular data source or type of data to be manipulated in implementing the abstract idea.  See MPEP 2106.05(g).  While, the limitations referring to a database; one or more links; to the computer device, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated by the browser program, and the one or more links are user images displayed on the electronic map, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activities and applying the abstract idea via computing components is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations of receiving location data and user identification data generated by a browser program executed in a computer device; determining a geographic range according to the location data.  The limitation viewed individually, merely represents data gathering and selecting the particular data source or type of data to be manipulated, which amounts to insignificant extra-solution activity because such activity is necessary and apparent in implementing the aforementioned abstract concept.  See MPEP 2106.05(g).  Furthermore, the courts have recognized receiving, processing, and storing data to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II.  Additionally, providing a link in a computerized map is well-know, routine and conventional in the art.  See at least Pilskalns (US 8904275 B2); Soni et al. (US 20110238762 A1); Elend at al. (US 20130024891 B1); Martin (US 20150245168 A1); Cecchini et al. (US 20150296341 A1); Forbes et al. (US 20120321210 A1).  Further still, the limitations generically referring to serving system, a database; one or more links; electronic map, graphical user interface, browser program, a computer device and servers (claim 13), also do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements used to amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2, 4, 10-12, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13, 16, 19-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-2, 4, 10-12 and are also rejected accordingly.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 1, recites “so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range;” “the links are provided for the user to click on for viewing the contents.”  These clauses do not recite a step to be performed to achieve the expected result; i.e. they only recite their intended use.  Therefore, they are not given patentable weight.
Claims 10 and 13, recite “wherein in the serving system, correlations among the contents, geographic location, and user identification data are established.”  This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use/purpose.  Therefore, it is not given patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Publication 2013/0027227) in view of Martin (US Publication 2015/0245168) in further view of Hanai (US Publication 2019/0033094).
A.	In regards to Claims 1 and 13, Nordstrom discloses a method and system for providing a location-based personalized content, operated in a serving system, comprising:
	a browser program executed in a computer device; Nordstrom [0033: functionality described with respect to the user devices … may comprise a web-based application that is provided to the user device];
	and a serving system, formed by one or more servers, having a database that records location-based videos, audios, pictures or texts produced and uploaded by the computer devices used by multiple users, wherein in the serving system, correlations among the contents, geographic location, and user identification data are established; Nordstrom [0101: customer profile is created and their location information is automatically and/or continuously collected and stored in a searchable and networked database; 0103: content upload include, e-mail address, address, mobile number, product category preferences, network alert preferences, a photograph, social network account information, certain demographic data, mobile device type, etc.];
	receiving, by the serving system, location data and user identification data generated by a browser program executed in a computer device, Nordstrom [0044: user profile comprises a plurality of fields that maintain data, such as user attributes, associated with a particular user; It will be appreciated that the fields are merely examples, and that a user profile may maintain any desired data regarding a user which the service provider finds useful in providing services. Such as the user name of a respective user. A user identifier associated with the user. The current, or last known, location of the user, based on information received from the user device associated with the user; 0101-102: customer profile is created and their location information is automatically and/or continuously collected. Through a Web interface, desktop or mobile device application or other method of interface];
	determining, by the serving system, a geographic range according to the location data and a browsing range shown on the browser program of the computer device; Nordstrom [0037: determined location may be a precise location, identified, for example, by a specific address, a street intersection, or longitude and latitude coordinates, or the at least one determined location may be an area within the region; 0039: determined location may be identified as an area of the region 12, such as the area bounded by the circle 40, or the smallest area that includes each location of the user devices in the subset. For example, the vehicle positioning information may comprise a map of the region 12, or a portion thereof, that visually distinguishes the area bounded by the circle 40 differently from the other areas in the map];
	querying, by the serving system, a database based on the geographic range and the user identification data so as to obtain one or more of the location-based personalized contents that match a user preference within the geographic range, wherein the contents in the database include location-based videos, audios, pictures, or texts produced and uploaded by multiple users; Nordstrom [0044: the user device preferably provides the location of the user device each time the user issues a search request to the server; 0129-130: on submitting a customer initiated search request, data about the customer and the search event are stored in a table(s) in the server(s). These data about the customer or their search may include, but not be limited to: location of customer at time of search (coordinates, zip code, etc.), customer's current location, customer profile or other information about the customer; 0067: user may initiate poke by sending to the server poke information which identifies the location of the user; server may access the user profile associated with the user and access one or more defined user attributes, such as product preferences of the user, and provide such information in the poke message sent to the vendor device; 0102: customer create an account and provide data, content and uploads; 0103: content upload include, e-mail address, product category preferences, network alert preferences, a photograph, social network account information, certain demographic data, mobile device type, etc.];
	and transmitting, by the serving system, one or more links with respect to the one or more location-based personalized content based on the geographic range and the user preference to the computer device, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated by the browser program, the links are shown as texts, symbols or icons representing the location-based personalized contents in accordance with the user preference and the links are provided for the user to click on for viewing the contents; Nordstrom [0123: server(s) returns to the customer a text or graphical version report(s) that may include a list of vendors that best meet their search criteria and also a real-time map that indicates where the vendors currently are located, as well as other information about the vendor to assist the customer in selecting a vendor that best meets their search criteria or preferences; 0212: when a customer is identified on the network that meets the vendor criteria, the pre-loaded coupon is transmitted and/or displayed to the customer in some electronic form; 0213: the coupon data would be made visible to the customer and may exist as ‘active’ link capable of being selected through some means via the user interface; 0037: the determined location information may comprise, for example, a map of the region, or a portion thereof, that indicates, within the map, the location; 0201: image may be an ‘active’ hyperlink and capable of being selected through some means via the user interface (e.g., clicked upon) or a static image; 0061: user trigger criteria (preference) indicates that the user trigger should occur when a vendor vehicle which provides a food type of “Italian” comes within 300 yards of the location of the user device; 0170: customer search(es) database and identify vendor(s) that is of interest to them; 0171: can include either a specific vendor or simply a product category such as pizza; 0181-84: server stored content in the table may include, but not be limited to: customers current location and other certain data which may include preferences including, but not limited to: a pre-defined geographic zone preference, time window preferences];
	additionally and/or alternatively, wherein the one or more links are marked on an electronic map which is used as a background graphical user interface initiated, the one or more links are user images displayed on the electronic map; this is disclosed by Martin [0120: the graphical markers are interactive graphical markers that cause further functionality to occur if they are tapped, pressed, clicked on, or otherwise selected by a user (links); 0118: interactive graphical marker is presented at a location on the map corresponding to the current physical location of the user's device based on the associated GPS data and/or other location data. If the location of the device of the user moves, this is shown on the map by the associated graphical marker making corresponding movements on the map; the individual interactive graphical marker may be a profile picture of the user, or any other item or graphical element which identifies that user including, but not limited to: an image, photograph, avatar, etc.];
	
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Nordstrom with the teachings from Martin with the motivation to provide location-based networks which allows a user to articulate the level of visibility the user will have within the system for facilitating the location-based network, where the user may want to be visible on a map only within a one mile radius of their location, or only to their friends and family as defined in their online social media account.  Martin[0154];
	additionally and/or alternatively, the links are shown as texts, symbols or icons representing the location-based personalized contents in accordance with the user preference and the links are provided for the user to click on for viewing the contents; this is disclosed by Hanai [0100: the four pieces of facility information are facility information of facilities within the search area which is facility information relevant to the user's preference; 0102: user can check the detailed information (e.g., facility name, address, telephone number, and detailed comment) of the facility information by selecting one of the pieces of facility information];
	wherein, if one location correlates to multiple of the location-based personalized contents that match the user preference, the corresponding multiple links displayed on the electronic map are sorted according to the user preference.  This is disclosed by Hanai [0051: route search unit searches for a route from the current location of the smartphone to the destination based on the map data stored in the map DB; 0100: for example, four pieces of facility information (representative images) are displayed on the map screen. All of the four pieces of facility information are facility information of facilities within the search area which is facility information relevant to the user's preference, four pieces of highest facility information in descending order of relevance to the user's preference].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Nordstrom/Martin with the teachings from Hanai with the motivation to provide a user with a facility within an area designated by the user so that the user can easily determine whether or not the facility is relevant to the user's preference.  Hanai [0006].
B.	In regards to Claims 2, 11 and 19, Nordstrom discloses, the user preference is established by steps of: the serving system collecting activity data in a network from the user through a software program executed in the computer device; Nordstrom [0101-102: customer profile is created and location information is automatically and/or continuously collected. Through a desktop or mobile device application or other method of interface;
	generating the user's location-based personalized data based on the geographic information in the activity data; [0122: server can analyze, sort and prioritize return data based on multiple customer selected criteria including, but not limited to, the customer's location, the current position of a vendor, the customers preferred price range, customers preferred vendor rating level, etc.]
	and obtaining data features and weights thereof by learning the location-based personalized data so as to generate a location-based personalized preference model used to describe the user preference for obtaining one or more the location-based personalized content based on the user preference from the database.  Nordstrom [0061: An algorithm may be used to control which coupon file is displayed, the duration of its display, or any other aspect associated with the coupon data file. This may be manually or automatically controlled by the site administrator or other Users with permissions to manage the posting and management of coupon data. This for example, may result in coupons from Pizza Vendors currently in the area appearing when a Customer searches for this product category; 0202: upon redeeming the coupon (clicking on the active hyperlink), a request is transmitted to the database and stored in a table].
C.	In regards to Claims 4 and 16, Nordstrom does not specifically disclose, wherein the browser program is a video or text browser.  This is disclosed by Martin [0090: system memory may also include communications programs, for example, a Web client, mobile device application or browser for permitting the computer system to access and exchange data with sources such as Web sites of the Internet.].  The motivation being the same as stated in claim 1.
D.	In regards to Claim 10, Nordstrom discloses above in claim 13, wherein, in the serving system, correlations among the contents, the geographic locations and user identification data are established.  
E.	In regards to Claims 12 and 20, Nordstrom does not specifically disclose, wherein the activity data of the user over the network collected by the serving system includes user activities on various social media, search records, followed contents, browsed contents, and time information thereof.  This is disclosed by Martin [0030: receive input indicative of a selection by the user to follow a selected member of the online social network for which a graphical marker is displayed at a location on the map].  The motivation being the same as stated in claim 1.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed invention is not directed to a judicial exception because the claimed invention is implemented by a computer system that includes the serving system that performs the claimed method and the user-end computer device that executes a browser program to show the links of the location-based personalized contents received from the serving system.  The Examiner respectfully disagrees.  Applicant’s claims are directed to targeted content (advertisement) based on user location and preference.  This is evidenced by the limitations describing commercial interactions including, advertising, marketing or sales activities or behaviors; business relations; as well as managing personal behavior, including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity.  That the user preference can be formed through a machine learning algorithm that is incorporated to obtain the personalized features of the user does not make the claim less abstract.  This amounts to merely using a computer to determine a user’s preference (abstract concept) via a mathematical algorithm. The specification makes it clear that an “objectives of the method is to provide information according to the user preference. For example, an advertisement in a commercial channel is recommended to the user based on the learned preference.” Applicant’s specification [0004].
	Applicant submits that the judicial exception is integrated into a practical application of the judicial exception, by the improvement of the user experience when the user browses the contents within a specific geographic range that is initiated by an electronic map.  The Examiner respectfully disagrees.  An improvement of the user experience is in and of itself an abstract idea and not an improvement to a computer or other technology.  That this improvement occurs when the user browses contents within a specific geographic range shown on an electronic map, is merely the use of a computer, albeit a computer map, to apply the abstract idea.  Moreover, because a claim discloses a specific action does not automatically render it patent eligible. See Bilski v. Kappos, 561 U.S. 593, 599–601 (2010) (concluding that claims fell outside § 101 notwithstanding the fact that they disclosed a very specific method of hedging against price increases); Parker v. Flook, 437 U.S. 584, 593 (1978) (rejecting the argument “that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101”); and Alice v. CLS Bank, 134 S. Ct. 2347, 2358–60 (2014) (claims fell outside of 35 U.S.C. 101 even though they described a very specific method for conducting intermediated settlement).
As such, there are no additional elements provided that integrates the abstract idea into a practical application.
	Applicant contends that the additional elements recited in the claims are sufficient to amount to significantly more than the judicial exception because limitations recited in the amended claims are not well-understood, routine or conventional activity.  The Examiner respectfully disagrees.  The additional elements recited by the claims amount to insignificant extra-solution activity necessary and apparent in implementing the abstract idea, and merely using the computer as a tool to perform the abstract idea.  See 101 analysis above.
	Based on the foregoing, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection is maintained.  
B.	Regarding the 35 U.S.C. § 103 rejection, Applicant’s argues that the references fails to teach or give any suggestion of the method for providing the location-based and personalized contents according to the claimed invention, and fails to teach the feature such as the links are shown as texts, symbols or icons representing the location-based personalized contents in accordance with the user preference and the links are provided for the user to click on for viewing the contents. The Examiner respectfully disagrees.  As a first matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding, Nordstrom discloses that content stored in its data base is uploaded by the customers/users in that, a customer creates an account and provide data, content and uploads, where the content upload includes, e-mail address, product category preferences, network alert preferences, a photograph, social network account information, certain demographic data, mobile device type, etc. Nordstrom [0102-03].  Hanai, in combination discloses that links on its displayed map are shown as text, symbols or icons (Fig. 4) and can represent pieces of facility (business) information which are information of facilities within the  search area which is facility information relevant to the user's preference; Hanai [0100]; and that the user can check the detailed information (e.g., facility name, address, telephone number, and detailed comment) of the facility information by selecting (clicking) one of the pieces of facility information. Hanai [0102];



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski v. Kappos, 561 U.S. 593, 610-11 (2010))).